Title: “Arator”: On the Price of Corn, and Management of the Poor, [29 November 1766]
From: 
To: 


The first editor to identify Franklin in print as the author of this paper was Benjamin Vaughan, who included it in his 1779 edition of Franklin’s writings. Before that it had been twice reprinted. A periodical published by the French physiocrats, called Ephémérides du citoyen, printed a translation in February 1767, introducing it with a note beginning: “C’est à M. l’Abbé M. très connu dans la République des Lettres, que nous sommes redevables de la Lettre suivante, traduite sur le London Chronicle du mois de Novembre dernier.”  The “Abbé M.” was almost certainly André Morellet (1727–1819), who had not yet met Franklin but who later became one of his most congenial friends in France. Two years after this publication, an unidentified Englishman saw the French translation and sent the English text to a periodical entitled De Re Rustica, or The Repository for Select Papers on Agriculture, Arts, and Manufactures, with a letter signed “Columella” in which he described the author as “a gentleman well known to every man of letters in Europe, and perhaps there is none, in this age, to whom mankind in general are more indebted.”  From this source, apparently, Vaughan took the text, reprinting “Columella’s” letter and giving the paper the title indicated above. Later editors have accepted Vaughan’s identification of Franklin as the author, reprinted as he did the note by “Columella,” and headed the paper with the title Vaughan gave to it.
The wheat crop of 1766 in most parts of Europe had been a failure, and in other areas, including Great Britain, it had been below normal. In consequence, the price of wheat and flour had shot up on the Continent, and English producers, millers, and dealers were naturally tempted to ship much of their supplies to these profitable foreign markets. When the domestic price of wheat advanced as a result, the prices of other foodstuffs tended also to rise, and loud outcries began to be heard. On the advice of the Ministry the King issued a proclamation, September 10, to enforce long-standing acts against “Forestallers, Regraters, and Engrossers of Corn, &c.,” but it proved ineffective. The newspapers began to carry reports of demonstrations and mob violence in various parts of the country directed against the mills and other property of those suspected of engaging in the export trade.
An act already on the statute books had the effect of freely permitting the exportation of wheat after Aug. 26, 1766; the prompt repeal of that act and the imposition of a legislative embargo would have considerably relieved the situation. Most unwisely, however, the very day on which the futile proclamation was issued, the King, acting on the advice of his ministers, prorogued Parliament until November 11, making impossible the immediate passage of such legislation. The reports of mob actions soon convinced the Ministry that they faced an emergency. On September 26, therefore, the King and his ministers issued an order in council imposing an embargo on the exportation of wheat or wheat flour from any British port to foreign parts. Although riotous demonstrations continued, local authorities began to take steps to regulate prices, and some public-spirited citizens undertook to make bread available to the poor. With the enforcement of the embargo these measures helped to avert the threat of a real famine. When Parliament reassembled on November 11 the Commons began action at once on a bill to forbid the export of wheat and flour or the extraction of low wines and spirits from these commodities. The bill became law on December 16.
The order in council had been helpful in dealing with a crisis situation in the food supply and in the public peace, but it in turn created something of a constitutional crisis. The King, though acting on the advice of his ministers, had in fact exercised the same dispensing power for which James II had incurred great wrath before the Revolution of 1688; for George III had in effect dispensed with the act legalizing the exportation of wheat. Whether the seriousness of the emergency could justify such a violation of a constitutional principle became a subject of vigorous debate in Parliament and in the public press. All through this autumn, in fact, the printers of newspapers and pamphlets were busy with writings on the subject of corn, as that commodity affected either the nation’s economy, its foreign trade, its farmers, its deserving (or undeserving) poor, its public peace, or its constitution. To this discussion Benjamin Franklin—a city-dwelling colonial now temporarily living in the British metropolis—contributed this paper in stalwart defense of British farmers, among whom he probably was not personally well acquainted with a single one.
 
  [November 29, 1766]To Messieurs the Public and Co.
I Am one of that class of people that feeds you all, and at present is abus’d by you all; in short I am a Farmer.
By your News-papers we are told, that God had sent a very short harvest to some other countries of Europe. I thought this might be in favour to Old England; and that now we should get a good price for our grain, which would bring in millions among us, and make us flow in money, that to be sure is scarce enough.
But the wisdom of Government forbad the exportation.

Well, says I, then we must be content with the market price at home.
No, says my Lords the mob, you sha’n’t have that. Bring your corn to market if you dare; we’ll sell it for you, for less money, or take it for nothing.
Being thus attack’d by both ends of the Constitution, the head and the tail of Government, what am I to do?
Must I keep my corn in barn to feed and increase the breed of rats? be it so; they cannot be less thankful than those I have been used to feed.
Are we Farmers the only people to be grudged the profits of honest labour? And why? One of the late scribblers against us gives a bill of fare of the provisions at my daughter’s wedding, and proclaims to all the world that we had the insolence to eat beef and pudding! Has he never read that precept in the good book, Thou shalt not muzzle the mouth of the ox that treadeth out the corn; or does he think us less worthy of good living than our oxen?
O, but the Manufacturers! the Manufacturers! they are to be favour’d, and they must have bread at a cheap rate!
Hark-ye, Mr. Oaf; The Farmers live splendidly, you say. And pray, would you have them hoard the money they get? Their fine cloaths and furniture, do they make them themselves, or for one another, and so keep the money among them? Or do they employ these your darling Manufacturers, and so scatter it again all over the nation?

My wool would produce me a better price if it were suffer’d to go to foreign markets. But that, Messieurs the Public, your laws will not permit. It must be kept all at home, that our dear Manufacturers may have it the cheaper. And then, having yourselves thus lessened our encouragement for raising sheep, you curse us for the scarcity of mutton!
I have heard my grandfather say, that the Farmers submitted to the prohibition on the exportation of wool, being made to expect and believe, that when the Manufacturer bought his wool cheaper, they should have their cloth cheaper. But the deuce a bit. It has been growing dearer and dearer from that day to this. How so? why truly the cloth is exported; and that keeps up the price.
Now if it be a good principle, that the exportation of a commodity is to be restrain’d, that so our own people at home may have it the cheaper, stick to that principle, and go thorough stitch with it. Prohibit the exportation of your cloth, your leather and shoes, your iron ware, and your manufactures of all sorts, to make them all cheaper at home. And cheap enough they will be, I’ll warrant you—till people leave off making them.
Some folks seem to think they ought never to be easy, till England becomes another Lubberland, where ’tis fancied the streets are paved with penny rolls, the houses tiled with pancakes, and chickens ready roasted cry, come eat me.
I say, when you are sure you have got a good principle, stick to it, and carry it thorough. I hear ’tis said, that though it was necessary and right for the M——y to advise a prohibition of the exportation of corn, yet it was contrary to law; and also, that though it was contrary to law for the mob to obstruct the waggons, yet it was necessary and right. Just the same thing, to a tittle. Now they tell me, an act of indemnity ought to pass in favour of the M——y, to secure them from the consequences of having acted illegally. If so, pass another in favour of the mob. Others say, some of the mob ought to be hanged, by way of example. If so, ——but I say no more than I have said before, when you are sure that you have got a good principle, go thorough with it.
You say, poor labourers cannot afford to buy bread at a high price, unless they had higher wages. Possibly. But how shall we Farmers be able to afford our labourers higher wages, if you will not allow us to get, when we might have it, a higher price for our corn?
By all I can learn, we should at least have had a guinea a quarter more if the exportation had been allowed. And this money England would have got from foreigners.
But, it seems, we Farmers must take so much less, that the poor may have it so much cheaper.
This operates then as a tax for the maintenance of the poor. A very good thing, you will say. But I ask, Why a partial tax? Why laid on us Farmers only? If it be a good thing, pray, Messrs. the Public, take your share of it, by indemnifying us a little out of your public treasury. In doing a good thing there is both honour and pleasure; you are welcome to your part of both.
For my own part, I am not so well satisfied of the goodness of this thing. I am for doing good to the poor, but I differ in opinion of the means. I think the best way of doing good to the poor, is not making them easy in poverty, but leading or driving them out of it. In my youth I travelled much, and I observed in different countries, that the more public provisions were made for the poor, the less they provided for themselves, and of course became poorer. And, on the contrary, the less was done for them, the more they did for themselves, and became richer. There is no country in the world where so many provisions are established for them; so many hospitals to receive them when they are sick or lame, founded and maintained by voluntary charities; so many alms-houses for the aged of both sexes, together with a solemn general law made by the rich to subject their estates to a heavy tax for the support of the poor. Under all these obligations, are our poor modest, humble, and thankful; and do they use their best endeavours to maintain themselves, and lighten our shoulders of this burthen? On the contrary, I affirm that there is no country in the world in which the poor are more idle, dissolute, drunken, and insolent. The day you passed that act, you took away from before their eyes the greatest of all inducements to industry, frugality, and sobriety, by giving them a dependance on somewhat else than a careful accumulation during youth and health, for support in age or sickness. In short, you offered a premium for the encouragement of idleness, and you should not now wonder that it has had its effect in the increase of poverty. Repeal that law, and you will soon see a change in their manners. St. Monday, and St. Tuesday, will cease to be holidays. Six days shalt thou labour, though one of the old commandments long treated as out of date, will again be looked upon as a respectable precept; industry will increase, and with it plenty among the lower people; their circumstances will mend, and more will be done for their happiness by inuring them to provide for themselves, than could be done by dividing all your estates among them.
Excuse me, Messrs. the Public, if upon this interesting subject, I put you to the trouble of reading a little of my nonsense. I am sure I have lately read a great deal of yours; and therefore from you (at least from those of you who are writers) I deserve a little indulgence. I am, your’s, &c.
Arator.
